Broyles, C. J.
1. “ When all the evidence introduced on the trial of a criminal case strongly and decidedly tended to show that the offense was committed in the county where the trial was had, and there was no evidence warranting even a hare conjecture that it was committed elsewhere, it will be held that the venue was sufficiently proved.” Womble v. State, 107 Ga. 666, 667 (3), 669 (33 S. E. 630), and authorities cited. See also Davis v. State, 7 Ga. App. 332 (66 S. E. 960). Under this ruling the venue in the instant case was sufficiently shown.
2. There was some evidence which authorized the jury to And that the defendant had sold a portion of the mortgaged property before the payment of the mortgage debt, without the consent of, and with the intent to defraud, the mortgagee, and that loss was thereby sustained by the latter; and the trial judge having approved the defendant’s conviction, and no error of law appearing, this court is without authority to reverse the judgment below.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.